Citation Nr: 0819772	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-34 230	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for right ear hearing 
loss disability.  

2.	Entitlement to service connection for a headache 
disability.  

3.	Entitlement to service connection for cardiovascular 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).  

4.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1968 until March 
1972.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied service 
connection for right ear hearing loss disability, and granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned an initial 30 percent rating, effective from May 
24, 2005.  The veteran has also appealed a January 2006 
rating decision which denied entitlement to service 
connection for a headache disability, as well as denied 
service connection for cardiovascular disability, claimed as 
secondary to his service-connected post-traumatic stress 
disorder (PTSD).  

The veteran presented testimony at a Travel Board hearing in 
March 2008 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was placed in the claims folder.  


FINDINGS OF FACT

1.	The competent medical evidence of record does not 
demonstrate that the veteran has right ear hearing loss 
disability for VA purposes.  

2.	Competent medical evidence of record demonstrates that a 
headache disability was initially clinically demonstrated 
years after service, and has not been shown by competent 
medical evidence to be etiologically related to the veteran's 
active service.  

3.	Cardiovascular disease has not been shown by competent 
clinical evidence to be causally related to, or aggravated 
by, service-connected disability.  

4.	Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the veteran's PTSD 
has been manifested by complaints of occasional panic 
attacks, depressive mood, anger, irritability, and sleep 
impairment, with Global Assessment of Functioning (GAF) 
scores indicating moderate impairment.  


CONCLUSIONS OF LAW

1.	Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.	Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.	Cardiovascular disease is not proximately due to, or 
aggravated by, service-connected disability.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.	The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.129, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

With respect to the veteran's claims for service connection, 
letters from the AOJ to the appellant in June 2005, December 
2005, and March 2006 satisfied VA's duty to notify.  The 
letters informed the veteran of what evidence was necessary 
to establish entitlement to the benefits he claimed and 
advised him of his and VA's respective duties for obtaining 
evidence.  He was told what VA had done to help his claims 
and what he could do to assist.  In addition, the letters 
asked the appellant to provide any evidence in his possession 
that pertained to his claims and informed the veteran that a 
disability rating and effective date would be assigned in the 
event that he was awarded the benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of the second and third 
letters, which provided an updated and appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With respect to the veteran's increased rating claim, because 
the Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the veteran is appealing the initial rating 
assignment as to his post-traumatic stress disorder (PTSD).  
In this regard, because the September 2006 rating decision 
granted the veteran's claim of entitlement to service 
connection, such claim is now substantiated.  His filing of a 
notice of disagreement as to the initial rating assigned in 
the September 2006 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the PTSD at issue (38 
C.F.R. § 4.129, DC CODE 9411), and included a description of 
the rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
noncompensable evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.



Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  
In this case, the claims file contains the veteran's service 
medical records and reports of VA and private post-service 
examinations.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder 
and the veteran was afforded VA audio, psychological, and 
neurological examinations.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board, after careful review of the 
veteran's statements, service records, and medical records, 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

The Board notes that the veteran was not afforded a VA 
examination for cardiovascular disease.  VA's duty to assist 
also includes providing a VA medical examination when 
necessary to make a decision on the claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  A medical 
examination is "necessary" if the evidence of record (lay 
or medical) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 
79.

The Board, after careful review of the claims folder, has 
found that a medical examination relative to the veteran's 
claim for service connection for cardiovascular disease, 
claimed as secondary to PTSD, is not "necessary" as defined 
by the statute.  Providing the veteran with the benefit of 
the doubt, the Board finds that the record contains evidence 
indicating that the veteran has a current cardiovascular 
disease.  However, there is nothing in the record to indicate 
that the veteran's current diagnosis may be associated with 
service-connected disability.  The only evidence in the 
record supporting the premise that the veteran's 
cardiovascular disease is linked to service-connected 
disability is the veteran's own statements.  The Court has 
held that, where the supporting evidence of record consists 
only of a lay statement, VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  The Board is thus of the opinion that providing the 
veteran with an examination is not necessary, and no 
reasonable possibility exists that with such assistance his 
claim for service connection for cardiovascular disease, 
claimed as secondary to PTSD, could be substantiated.  See 
38 U.S.C.A. § 5103A. 

Legal Criteria and Analysis

A.	Service Connection

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2007).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The Court has also indicated that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that higher threshold levels reveal some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)). 

	1.	Right Ear Hearing Loss 

The veteran contends that service connection is warranted 
for right ear hearing loss disability.  First and foremost, 
the Board recognizes that sensorineural hearing loss is 
among the chronic diseases listed which may qualify for 
presumptive service connection, if certain criteria have 
been met.  In this case, however, the evidence fails to 
establish that right ear hearing loss disability manifest to 
a compensable degree within one year of service.  As such, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish direct service connection, the veteran 
must first provide evidence of a current right ear hearing 
loss disability.  However, the record does not reflect that 
the veteran has a current right ear hearing loss disability 
for VA purposes.  See C.F.R. § 3.385.  Upon the filing of 
this claim, the veteran was afforded an audiological 
examination by a VA audiologist.  This examination, conducted 
in August 2005, found that pure tone thresholds in the 
veteran's right ear were 10, 10, 10, 15, and 35 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.  Speech discrimination 
ability was not reported.  The results of this examination 
show that the veteran is not exhibiting a disability within 
the meaning of applicable legislation for VA disability 
compensation purposes.  38 C.F.R. § 3.385.  

The veteran also submitted the statement of a private 
examiner dated in March 2006, who reported he had seen the 
veteran in February 2006.  The examiner stated that the 
veteran has progressive hearing loss, and that the audiogram 
showed bilateral high frequency sensorineural hearing loss at 
the upper limits of speech and above.  Although the actual 
audiogram was associated with the doctor's letter, the 
audiologist did not provide specific numerical 
interpretations of the graft at relevant decibel levels. See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Additionally, the audiogram did not reflect that speech 
discrimination ability was ascertained using the Maryland CNC 
test.  See 38 C.F.R. § 4.85(a) (2007).  Subsequently, the 
veteran submitted a statement in support wherein he presents 
the specific numerical interpretations of the graft, 
specifically indicating pure tone threshold levels in his 
right ear of 10, 5, 10, 15, 35, 45, and 45 decibels at 500, 
1000, 2000, 3000, 4000, 6000, and 8000.   See April 2008 
statement in support.  The Board notes that this audiogram 
interpretation has little probative value, as it was provided 
by the veteran himself and not an audiologist or examiner.  
Even presuming that such an interpretation is accurate, 
however, the veteran still has not presented evidence of a 
current disability for VA purposes, as the interpretation 
does not reflect that the veteran has an auditory threshold 
of 40 decibels or greater in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz; or thresholds of 26 
decibels or greater for at least three of the previously 
listed frequencies.  38 C.F.R. § 3.385.  Therefore, in the 
absence of any evidence to the contrary, the Board must 
conclude that there has been no demonstration of record by 
competent clinical evidence that the veteran has current 
right ear hearing loss disability for VA purposes.  

There can be no valid claim for service connection without a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The veteran contends that he has a current right 
ear hearing loss disability related to service.  The 
veteran's opinion lacks probative value, however, as he is a 
lay person without medical expertise.  Espiritu, 2 Vet. App. 
at 494-95.  The evidence of the record, therefore, is of 
greater probative value than the veteran's statements in 
support of his claim.  As, there has been no demonstration by 
competent clinical evidence of record that the veteran has a 
current right ear hearing loss disability for VA purposes, 
the Board finds that the preponderance of the evidence in 
this case falls against the claim, making the benefit of the 
doubt rule inapplicable.  See 38 U.S.C.A. § 5107(b).

	2.	Headache Disability 

In order to establish entitlement to service connection, the 
veteran must first provide medical evidence of a current 
headache disability.  Upon the filing of this claim, the 
veteran was afforded a VA examination for neurological 
disorders in September 2005.  At that time, the veteran 
complained of headaches, occurring roughly once a month, 
lasting from two to five minutes at a high level of 
intensity.  The veteran described his pain as a "cold pain" 
resembling ice cream headaches which usually occur in the 
same location.  See September 2005 VA Examination Report.  
Providing the veteran with the benefit of the doubt, the 
Board finds that a current headache disability has been 
demonstrated, and thus the first element of service 
connection has been met.  

The veteran also must exhibit evidence of an in-service 
injury or disease, the second element necessary to warrant 
service connection.  Upon entrance in March 1968, the veteran 
reported a history of a head injury and a scalp laceration.  
See March 1968 Entrance Examination.  The veteran's records 
also demonstrate that in September 1969, he was wounded and 
knocked unconscious following a mortar attack in Vietnam.  A 
report of hospitalization in September 1969 included a 
history of cerebral concussion.  There was no reference to 
any complaint of headaches.  Treatment records reflect that 
the veteran complained of headaches in October 1970 when it 
was noted he had a history of sinusitis, that his sinuses 
currently felt slightly "stopped up," and that his left ear 
was beginning symptoms of otitis media.  The Board notes that 
the veteran's exit examination in January 1972 did not note a 
headache disability.  However, the Board finds that, 
providing the veteran with the benefit of the doubt, the 
evidence suggests that the veteran suffered an in-service 
head injury.  Thus, the second requirement for service 
connection has been fulfilled.   

The last element of service connection required is a nexus 
between the current headache disability and in-service trauma 
or disease.  Following service, the claims file shows no 
documented complaints or treatment for headaches until the 
filing of his claim in May 2005.  A headache disability was 
initially clinically demonstrated on VA examination in 
September 2005 when "[i]ce pick headache" was diagnosed.  
Therefore, the first recorded problem of a headache 
disability was not until roughly 32 years after his discharge 
from service.  In making its decision, the Board notes that 
the lapse of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, competent clinical evidence does not relate the 
veteran's headache disability to active service.  Upon an 
examination of the veteran and a review of the records, in 
December 2005, the VA examiner stated that "[he does] not 
believe that the current ice pick headache of which [the 
veteran] complains is the consequences of a disorder of 
neurological function attributable to a prior episode of 
unconsciousness which occurred as a blast injury."  The 
Board notes that the veteran has disagreed with the 
terminology used by the VA examiner in his assessment of the 
veteran's headache disability.  See March 2008 Hearing 
transcript, p. 40.  However, there is no objective evidence 
of record which indicates that the report of the September 
2005 evaluation reflects other than that the veteran's 
symptoms were accurately reported.  See September 2005 VA 
Examination Report.  

The competent medical evidence of record does not support the 
veteran's contention that his headache disability is related 
to active service.  The only evidence supporting such a claim 
is the veteran's own assertions.  While the veteran argues 
that his headache disability is service related, he is a lay 
person with no medical training, and as such is not competent 
to express a medical opinion as to causation.  Only medical 
professionals are competent to express opinions as to medical 
causation, and thus the veteran's opinion lacks probative 
value.  Espiritu, 2 Vet. App. at 494.  Furthermore, a medical 
professional opined that the veteran's headache disability is 
not due to his active service.  Thus, there is no competent 
evidence of record finding that the veteran's current 
headache disability is causally related to his service.  
Therefore, the third requirement of service connection is 
unmet.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claim, making the benefit of the doubt rule inapplicable.  

	3.	Cardiovascular Disease, claimed as secondary to 
post-traumatic stress disorder (PTSD).  

The veteran contends that service connection for 
cardiovascular disease is warranted, secondary to his 
service-connected PTSD.  The Board notes that the veteran has 
consistently claimed entitlement to service connection on a 
secondary basis.  Therefore, the Board will not address 
direct service connection in this decision.  The veteran has 
been service-connected for PTSD at a 30 percent rating since 
October 2005.  Again, a disability will be service connected 
if the disability itself or its severity is found to be 
proximately due to, the result of, or chronically aggravated 
by, an already service-connected disability.  

The Board notes that effective October 10, 2006, VA 
regulations were amended to include that any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  It 
was noted, however, that VA will not concede a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. § 
3.310(b); see 71 Fed. Reg. 52744 (Sept. 7, 2006).  

Generally, when a law or regulation changes during a pending 
appeal, the Board considers both the old and new regulation.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2007).  In the present case, 
the current regulation provides that a baseline level of pre-
existing disability must be established before aggravation 
will be conceded and that there must be an increase 
demonstrated from the previously established baseline.  This 
new regulation is less favorable to the veteran than the 
prior regulation, which had not been interpreted as requiring 
that a specific baseline be found.  Therefore, the Board will 
apply the prior regulation, as it is more favorable to the 
appellant.  Thus, in order to establish secondary service 
connection in this case, the veteran must show that: (1) he 
currently suffers from cardiovascular disease; and (2) his 
cardiovascular disease was caused by or aggravated by his 
PTSD.  See Allen v. Brown, 7 Vet. App. at 448.

In order to warrant service connection, there must first be 
evidence of a current diagnosis of cardiovascular disease.  
The Board notes that the record does not contain any 
treatment records for cardiovascular disease.  However, VA 
Medical Center records indicate that the veteran relayed 
undergoing a bypass operation in 2005 and a history of 
coronary artery disease.  The veteran also testified at his 
Travel Board hearing that he began treatment for a cardiac 
disability in 2005.  See March 2008 Hearing transcript, p. 
44.  Providing the veteran with the benefit of the doubt, the 
Board finds that evidence establishes that the veteran 
suffers from a cardiovascular disability.  Thus, the first 
element of secondary service connection has been met.  

The second element necessary to warrant secondary service 
connection, evidence that the veteran's cardiovascular 
disease was caused by or aggravated by his service-connected 
PTSD, is lacking in this case.  There exists no competent 
clinical opinion of record relating the veteran's current 
cardiovascular disease to his service-connected PTSD.  The 
Board notes that the veteran has submitted an article titled 
"Postwar Trauma Among Veterans May Lead to Heart Disease," 
concerning a study which is evaluating such a correlation.  
However, this generic medical article it is not legally 
sufficient to establish service connection.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (finding that generic 
medical literature which does not apply medical principles 
regarding causation or etiology to the facts of an individual 
case does not provide competent evidence to establish a nexus 
between current disability and military service).  
Furthermore, the record does not contain the opinion of any 
medical professional relating the veteran's cardiovascular 
disease to his PTSD.  In fact, the veteran relayed at his 
March 2008 Travel Board hearing that his treating physician 
did not believe that his cardiovascular disease was related 
to his PTSD.  Instead, the veteran relayed, his physician 
opined that the veteran's problems were due to his smoking, 
lack of exercise, and weight.  See March 2008 Hearing 
transcript, p. 47.  

The veteran maintains that cardiovascular disease is the 
result of his PTSD.  However, the veteran fails to offer any 
competent clinical evidence whatsoever to support his claim.  
The only evidence of record are his own statements.  However, 
he is a lay person with no medical training, and as such is 
not competent to express a medical opinion as to causation.  
Only medical professionals are competent to express opinions 
as to medical causation, and thus the veteran's opinion lacks 
probative value.  Espiritu, 2 Vet. App. at 494.  There is no 
competent, probative evidence of record finding that the 
veteran has a cardiovascular disability that is secondary to 
his service-connected PTSD.  Thus, the final requirement of 
secondary service connection is unmet.  Therefore, the Board 
finds that service connection for cardiovascular disability, 
as secondary to service-connected PTSD, is not warranted.  
The benefit of the doubt rule is also inapplicable in this 
case, as the Board finds that the preponderance of the 
evidence in this case falls against the claim.  

B.	Increased Rating 

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

The veteran was granted service connection for PTSD in the 
October 2005 rating decision on appeal, and assigned an 
evaluation of 30 percent under 38 C.F.R. § 4.129, Diagnostic 
Code 9411, effective from May 24, 2005.  Under this Code, an 
evaluation at 30 percent is warranted where the veteran 
suffers from occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  An evaluation at the next highest rating level, 50 
percent, is appropriate where the veteran suffers from 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The veteran was afforded a VA examination in September 2005, 
and has also submitted statements from his private 
psychotherapist, dated in May 2005 and February 2006.  The 
September 2005 VA examiner diagnosed the veteran with PTSD.  
At the time of the examination, the veteran reported that he 
has worked as a software engineer at Bowing Company and its 
predecessor for 27 years.  The examination report indicates 
that the veteran has increasing trouble getting along with 
people.  He avoids people, has no friends, has very few 
activities, and spends most of his time working.  He 
describes himself as 'somewhat depressed.'  The veteran's 
irritability is improving somewhat with medication, although 
he does have periods of feeling down for days.  He has 
experienced occasional suicidal thoughts, but has no plans or 
intent to commit suicide.  The veteran has a high level of 
anger at work and at home, and has a history of yelling.  He 
startles easily and has occasional panic attacks, although 
denies specific fears or phobias.  He sleeps poorly without 
his medications and has initial insomnia and mid waking.  The 
veteran complains of frequent night sweats and nightmares, 
although no flashbacks were noted.  According to the veteran, 
he has an increase in rumination about Vietnam, with thoughts 
becoming more vivid, frequent, and terrifying.  The veteran 
avoids talking about his experiences in Vietnam.  Upon 
observation, the veteran was neat, clean, and well groomed.  
He was oriented to time, place, and person, and was logical, 
coherent, and not tangential or circumstantial.  He was 
spontaneous, his voice was well modulated, and his manner was 
pleasant and cooperative.  His attention, concentration, and 
remote memory were intact, while recent memory showed some 
interference.  The veteran choked up at times, but no tearing 
was noted.  No hallucinations, delusions, psychosis, or 
hypervigilance were noted.  The examiner noted that the 
veteran scored a 30 on the Beck Depression Inventory, placing 
him in the extremely severe range of depression on that 
instrument.  It was noted that items endorsing severe 
included having loss of ability to cry, loss of interest in 
others, fatigue, and no appetite.  However, the examiner also 
noted that the veteran appeared moderately depressed and 
mildly anxious on mental status examination.  Additionally, a 
GAF score of 55 was assigned.  

The Board also recognizes that the veteran has submitted 
letters from two private psychotherapists in support of his 
claim.  A letter dated in May 2005 to the veteran from Dr. 
J.L., of Liss & Associates, relays that the psychotherapist 
has diagnosed the veteran with PTSD and assigned a GAF score 
of 54.  Dr. J.L. indicated the veteran suffers a number of 
PTSD symptoms, including: alteration in sleep, distraction, 
difficulty in concentrating, anxiety, avoidance, avoidance of 
thoughts and conversations associated with the trauma, 
diminished interest/participation in activities, feelings of 
detachment, decreased self esteem, sense of foreshortened 
future, obsessive thoughts, suicidal thoughts, irritability, 
exaggerated startle response, flashbacks, and survivors 
guilt.  In addition, the letter specifies that the veteran is 
persistently re-experiencing the events of Vietnam, evidenced 
by recurring distressing dreams of the events and distress 
experienced on exposure to cues symbolizing or representing 
the traumatic experience.  Ongoing psychotherapy and 
medication is recommended for the veteran.  

An additional letter, dated in February 2006, was sent to the 
veteran's representative from G.D.B., Ph.D., also of Liss & 
Associates.  Dr. G.D.G. maintains that he has been treating 
the veteran since May 2005 for severe PTSD related to his 
experiences in Vietnam.  The therapist indicates that while 
the veteran has taken small steps in dealing with his PTSD, 
he is guarded and tends to minimize his discomfort.  He 
describes the veteran as exhibiting classic symptoms of PTSD, 
including nightmares, startled response, hyper vigilance, 
crying spells, survivor guilt, and death wish without plans.  
The veteran feels isolated at home and at work.  Dr. G.D.G. 
has diagnosed the veteran with PTSD (chronic, severe, 
recurrent, Vietnam), with a GAF score of 45.  

Based on the foregoing, the Board finds that an initial 
rating in excess of 30 percent for the veteran's PTSD under 
Diagnostic Code 9411 is not warranted at any time during the 
rating period on appeal.  The record does not contain any 
evidence of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; or impaired abstract thinking.  At the veteran's VA 
examination, his orientation was within normal limits, with 
appropriate appearance, hygiene, behavior, and affect.  
Speech and communication were within normal limits, and no 
delusions or hallucination were observed.  Additionally, 
active suicidal or homicidal ideations were absent.  There is 
no indication that the veteran suffers panic attacks more 
than once a week, or has difficulty understanding complex 
commands.  The veteran also has maintained employment for 27 
years and has been in a stable relationship since 1971.  The 
Board therefore finds that, on the whole, the veteran's 
symptoms more accurately reflect an evaluation of 30 percent.  

The Board notes that the veteran was assigned Global 
Assessment of Functioning (GAF) scores of 54 (by a private 
examiner in May 2005), 55 (by a VA examiner in September 
2005), and 45 (by a private examiner in February 2006).  GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 81 to 90 reflects absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). A GAF score of 
71 to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 contemplates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job).  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The VA examiner and one private examiner determined that the 
veteran is moderately impaired due to PTSD, with GAF scores 
of 55 and 54, while an additional private examiner assigned a 
score of 45 which reflects more serious symptoms.  The Board 
acknowledges that a GAF score is probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  However, the Board recognizes that the 
objective clinical findings are nevertheless more probative 
in making this important determination, as these findings 
more accurately portray the relevant symptoms of the 
veteran's PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  There is no 
justification for increasing the rating for the veteran's 
PTSD on the basis of his GAF scores or objective clinical 
findings; they are commensurate with no more than his current 
rating.  

Therefore, the veteran's currently assigned a 30 percent 
rating for his PTSD is appropriate and there is no basis for 
a higher evaluation.  After careful consideration, the Board 
finds that the preponderance of the evidence in this case 
falls against the claim, making the benefit of the doubt rule 
inapplicable.  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied. 

Entitlement to service connection for a headache disability 
is denied. 

Entitlement to service connection for cardiovascular disease, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD), is denied.  

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) is denied.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


